                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JERRY J. MORGAN SR.,

                  Plaintiff,                               8:17CV218

      vs.
                                                            ORDER
SPECIALIZED LOAN SERVICING,
LLC, a Delaware limited liability
company; WELLS FARGO HOME
MORTGAGE, INC.; and, BANK OF
NEW YORK MELLON
CORPORATION,

                  Defendants.


      IT IS ORDERED that the motion to withdraw filed by Patrick R. Turner, as
counsel of record for Defendants, Specialized Loan Servicing, LLC and Bank of
New York Mellon Corporation (Filing No. 37), is granted.

      Dated this 31st day of January, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
